DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/21 was filed on 2/16/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on 5/20/20 are accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 are indefinite because it is unclear how “an expansion of the anode” is configured.  It is well known in the art that silicon particles in the anode expands during operation (charge/discharge).  However, it is unclear whether the term “configured” is referring to reducing the expansion of the anode.
The term "greater" in claims 2 and 9 is a relative term which renders the claim indefinite.  The term "expansion of the anode" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "smaller" and “larger” in claim 2 are relative terms which render the claim indefinite.  The term "particle size distributions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "smaller" in claim 9 is a relative term which renders the claim indefinite.  The term "particle size distributions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "smaller" in claims 4 and 11 is a relative term which renders the claim indefinite.  The term "expansion of the anode" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "larger" in claims 5 and 12 is a relative term which renders the claim indefinite.  The term "particle size distributions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "less" in claim 7 is a relative term which renders the claim indefinite.  The term "anisotropic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The terms “more” & "less" in claim 14 is a relative term which renders the claim indefinite.  The term "anisotropic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 is indefinite because it is unclear whether the active material is “roll press laminated” or “flat press laminated” since they are both being recited in the claim.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2014/0166939).
Regarding claims 1, 2, 4-6, 8, 9, 11-13, and 15, Park et al discloses a battery comprising a cathode, an electrolyte, and an anode, the anode comprising a mixture (active material) on an aluminum foil (current collector), wherein the mixture comprises a predetermined particle size distribution of silicon particles, wherein at least 90% of the particles is between 5 µm and 20 µm; wherein the surface of the silicon particles (active material) is roughened; wherein the anode including the silicon is able to expand while allowing for the silicon to maintain electrical contact with the silicon ([0005],[0062], [0069],[0102] and Fig. 27A).   Examiner’s note:  the Office takes the position that “an expansion of the anode during operation is configured by utilizing a predetermined particle size distribution of silicon particles in the active material” is an inherent characteristic of the Park anode because Park discloses the same particle size distribution of silicon particles.  In addition, Park discloses the same silicon particles with smaller particle size distributions and the same silicon particles with larger particle size distributions as the present invention.  Therefore, one of ordinary skill in the art would have recognized that “the expansion of the anode is greater for silicon particles with smaller particle size distributions than for silicon with larger particle size distributions” is an inherent characteristic of the Park anode. 
Regarding claims 3 and 10, Park et al also discloses a particle size distribution of silicon particles, wherein at least 50% of the particles have a particle size between 1 µm and 10 µm ([0102] and Fig. 27B).
Regarding claims 7 and 14, Park et al also discloses hot pressing (press laminating) the mixture (active material) to an aluminum foil (current collector) which inherently results in an expansion of the anode that is less anisotropic ([0079]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729